
	

113 HR 4796 IH: Keeping Well by Using Your Patient Protection and Affordable Care Act Plan
U.S. House of Representatives
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4796
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2014
			Ms. Jackson Lee (for herself, Ms. Clarke of New York, Ms. Brown of Florida, Mr. Clay, Mr. Rangel, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to conduct outreach efforts to provide certain
			 health insurance information to individuals enrolled in qualified health
			 plans offered through an Exchange established under title I of the Patient
			 Protection and Affordable Care Act or State plans under the Medicaid
			 program under title XIX of the Social Security Act, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Keeping Well by Using Your Patient Protection and Affordable Care Act Plan.
		2.Outreach to certain individuals on certain health insurance information
			(a)In generalBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of
			 Health and Human Services shall conduct outreach efforts to provide, using
			 the most effective means (as determined by the Secretary), the health
			 insurance information described in subsection (b) to—
				(1)individuals enrolled in qualified health plans offered through an Exchange established under title
			 I of the Patient Protection and Affordable Care Act (Public Law 111–148);
			 and
				(2)individuals enrolled in State plans (or under a waiver of such a plan) under the Medicaid program
			 under title XIX of the Social Security Act.
				(b)Information describedFor purposes of subsection (a), the information described in this subsection is any information,
			 the availability of which the Secretary of Health and Human Services
			 determines will encourage the utilization of primary care or preventive
			 services by the individuals described in such subsection, including the
			 following:
				(1)Information on the extent to which the essential health benefits specified in section 1302(b)(1) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)(1)) are
			 provided by a plan described in subsection (a).
				(2)Information on which preventive health services are covered under such a plan without the
			 application of any cost-sharing (such as a copayment or coinsurance),
			 including screenings for certain conditions such as diabetes and high
			 blood pressure, vaccinations for adults against influenza, measles, mumps,
			 rubella, and other infectious diseases, and well-woman visits.
				(3)With respect to qualified health plans described in subsection (a)(1), the following information
			 presented in a manner that allows for comparison of plans within each
			 State:
					(A)Information on the rates of reimbursement recognized under each such qualified health plan with
			 respect to items and services (as specified by the Secretary) that are
			 furnished to individuals enrolled in such plan by health care providers
			 participating in the network of the plan, such as rates of reimbursement
			 applicable to emergency care services, laboratory tests, diagnostic tests,
			 and physician services.
					(B)Information on any cost-sharing required under each such plan with respect to such items and
			 services furnished to such individuals by such providers and an
			 explanation on the extent to which such cost-sharing is based on such
			 recognized rates of reimbursement.
					(C)A statement that—
						(i)the rates of reimbursement that are collectable by health care providers not participating in the
			 network of such a plan for furnishing such items and services to such
			 individuals may be more than the rates of reimbursement recognized under
			 such plan for such items and services furnished to such individuals by
			 health care providers participating in the network of such plan; and
						(ii)any cost-sharing required under such a plan with respect to such items and services furnished to
			 such individuals by health care providers not participating in the network
			 of such plan may be more than such cost-sharing with respect to such items
			 and services furnished to such individuals by health care providers
			 participating in the network of such plan.
						(4)An explanation of basic health insurance terms (as determined by the Secretary), including
			 deductibles, cost-sharing, copayment, and coinsurance, and the application
			 of such terms to an individual enrolled in a plan described in subsection
			 (a), illustrated with examples of the application of such terms with
			 respect to such individuals under different circumstances and in different
			 health care settings.
				(c)Report on out-of-Pocket costsNot later than 180 days after the date of the enactment of this Act, with respect to the most
			 recent plan year for which information is available, the Secretary of
			 Health and Human Services shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate a report that—
				(1)contains information, for each State (including the District of Columbia), on the median
			 cost-sharing responsibility, with respect to qualified health plans
			 offered through an Exchange in such State, of health care services—
					(A)the number of which and types of which are determined appropriate by the Secretary to be included
			 in the report; and
					(B)that have been identified by the Secretary as services—
						(i)for which, with respect to such plan year, payment may only be made under such a plan after
			 satisfaction of the deductible applicable under such plan; and
						(ii)for which reimbursement under such plan is made most frequently during such plan year; and
						(2)describes the best method for making the information referred to in paragraph (1) available to the
			 public.
				
